Case: 09-41251     Document: 00511218814          Page: 1    Date Filed: 08/30/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 30, 2010
                                     No. 09-41251
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

ROLANDO RODRIGUEZ,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 1:09-CR-872-1


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
        Defendant-Appellant Rolando Rodriguez pleaded guilty to possession with
intent to distribute more than 100 kilograms of marijuana and was sentenced
to 136 months of imprisonment, five years of supervised release, and $7,197.04
in restitution.
        Rodriguez argues that the district court erred in enhancing his sentence
by six levels pursuant to U.S.S.G. § 3A1.2(c)(1) because the evidence in the
record does not establish an intentional aggravated assault on police, but rather

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-41251   Document: 00511218814 Page: 2       Date Filed: 08/30/2010
                                No. 09-41251

demonstrates at best a negligent loss of control of his vehicle.      However,
Rodriguez’s conduct, which involved threatening moves toward police, amounted
to more than mere recklessness, and thus the district court’s application of the
§ 3A1.2(c)(1) enhancement was plausible in light of the record as a whole. See
United States v. Anderson, 559 F.3d 348, 356-57 (5th Cir.), cert. denied, 129 S.
Ct. 2814 (2009); United States v. Caldwell, 448 F.3d 287, 290 (5th Cir. 2006);
United States v. Gillyard, 261 F.3d 506, 510 (5th Cir. 2001).      Accordingly,
Rodriguez has not shown that the district court committed clear error. See
Caldwell, 448 F.3d at 290.
      AFFIRMED.




                                       2